Livingston, J.
Afterwards delivered the opinion of the Court in writing, as follows:
It is the opinion of the.Court, that the communication of the British minister to the American government on the tzth of April, 1804, relative to the blockade of Cur-' raeoa, furnished a sufficient excuse for the assured's pro-. *408ceeding towards that Island for the purpose of enquiring as to its continuance, and that his doing so was no violation of his neutrality.
The Court does not mean to be understood as giying any opinion , on the effect of such conduct if no such communication had been made.
The judgment of the Circuit Court is affirmed with costs.